            Case 5:19-cv-01284-JFL Document 1 Filed 03/25/19 Page 1 of 31

                     ~Cl'
                   t~J \\ '-
                           UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF PENNSYLVANIA

                                        FILEB
LUIS F. RODRIGUEZ,                                            CASE NO.
            Plaintiff,                  MAR 25 2019
       VS.
                                    KATE BARKMAN, Clerk
                                   By         Dep. Clork
                                                                         19          1284
TRANSUNION RENTAL SCREENING
SOLUTIONS, INC.,
           Defendant.
                                                          .
TRANS lJNION RENTAL SCREENING SOLUTIONS, INC.'S NOTICE OF REMOVAL


       Pursuant to 28 U.S.C. §§ 1331, 1441, and 1446, Defendant Trans Union Rental Screening

Solutions, Inc. ("Trans Union") hereby removes the subject action from the Court of Common

Pleas of Montgomery County, Pennsylvania, to the United States District Court for the Eastern

District of Pennsylvania, on the following grounds:

        1.      Plaintiff served Trans Union on March 5, 2019, with a Notice of Defend ("Notice")

and Amended Complaint ("Complaint") filed in the Court of Common Pleas of Montgomery

County, Pennsylvania. Copies of the Notice and Amended Complaint are attached hereto as

Exhibit A and Exhibit B, respectively. No other process, pleadings or orders have been served

on Trans Union.

       2.       Plaintiff makes claims under, alleges that Trans Union violated and alleges that

Trans Union is liable under the Fair Credit Reporting Act, 15 U.S.C. § 1681 et seq. (the "FCRA").

See Complaint ~~1, 4-19.

       3.       This Court has original jurisdiction over the subject action pursuant to 28 U.S.C.

§ 1331 since there is a federal question. As alleged, this suit falls ""ithin the FCRA which thus

supplies this federal question.



                                             Pagel of 3
          Case 5:19-cv-01284-JFL Document 1 Filed 03/25/19 Page 2 of 31



        4.       Pursuant to 28 U.S.C. § 1441, et seq., this cause may be removed from the Court

of Common Pleas of Montgomery County, Pennsylvania, to the United States District Court for

the Eastern District of Pennsylvania.

        5.       Notice of this removal will promptly be filed with the Court of Common Pleas of

Montgomery County Pennsylvania and served upon all adverse parties.

        WHEREFORE, Defendant Trans Union Rental Screening Solutions, Inc., by counsel,

removes the subject action from the Court of Common Pleas of Montgomery County,

Pennsylvania, to this United States District Court, Eastern District of Pennsylvania.


                       f...____
Date:_J_-cl____,6"'----\                              Respectfully submitted,



                                                      Isl~~




                                                      Counsel for Defendant TransUnion Rental
                                                      Screening Solutions, Inc.




                                             Page 2 of3
          Case 5:19-cv-01284-JFL Document 1 Filed 03/25/19 Page 3 of 31



                                  CERTIFICATE OF SERVICE

         The undersigned hereby certifies that a copy of the foregoing has been filed electronically

on the   L~\A,   day of March, 2019. Notice of this filing will be sent to the following parties by

operation of the Court's electronic filing system. Parties may access this filing through the Court's

electronic filing.

 ~one.


         The undersigned further certifies that a true copy of the foregoing was served on the

following parties via First Class, U.S. Mail, postage prepaid, on the   )~\°""day of March, 2019,
properly addressed as follows:

I for Plaintiff Luis Rodriguez
I Vicki Piontek, Esq.
  951 Allentown Road
I Lansdale, PA 19446




                                                       Counsel for Defendant Trans Union Rental
                                                       Screening Solutions, Inc.




                                              Page 3 of3
  Case 5:19-cv-01284-JFL Document 1 Filed 03/25/19 Page 4 of 31




                      EXHIBIT A


            Notice To Defend - Civil
Transunion Rental Screening Solutions Inc.
      Case 5:19-cv-01284-JFL Document 1 Filed 03/25/19 Page 5 of 31

IN THE COURT OF COMMON PLEAS OF MONTGOMERY COUNTY, PENNSYLVANIA

                 LUIS F RODRIGUEZ

                         vs.
                                                                        NO. 2018-29542
 TRANSUNTON RENTAL SCREENING SOLUTIONS INC




                                 NOTICE TO DEFEND - CIVIL


          You have been sued in court. Ifyou wish to defend against the claims set forth in the
 following pages, you must take action within twenty (20) days after this complaint and notice
 are served, by entering a-written appearance personally or by attorney and filing in writing
 with the court your defenses or objections to the claims set forth against you. You are warned
 that if you fail to do so the case may proceed without you and a judgment may be entered
 against you by the court without further notice for any money claimed in the complaint or for
 any other claim or reliefrequested by the plaintiff. You may lose money or property or other
 rights important to you.

       YOU SHOULD TAKE TIIIS PAPER TO YOUR LA WYER AT ONCE. IF YOU DO
 NOT HAVE A LAWYER, GO TO OR TELEPHONE THE OFFICE SET FORTH BELOW.
 THIS OFFICE CAN PROVIDE YOU WITH INFORMATION ABOITT HIRING A
 LAWYER

       IF YOU CANNOT AFFORD TO HJRE A LAWYER, THIS OFFICE MAY BE ABLE
 TO PROVIDE YOU WITH rNFORMATION ABOUT AGENCIES THAT MAY OFFER
 LEGAL SERVICES TO ELIGIBLE PERSONS AT A REDUCED FEE OR NO FEE.



                                LAWYER REFERENCE SERVICE
                               MONTGOMERY BAR ASSOCATION
                                  100 West Airy Street (REAR)
                                 NORRISTOWN. PA 19404-0268

                                 (610) 279-9660, EXTENSION 201




                                                                                                  PRIF0034
                                                                                                   R 10/ll
       Case 5:19-cv-01284-JFL Document 1 Filed 03/25/19 Page 6 of 31




                              IN TilE COURT OF COMMON PLEAS
                          OF MONTGOMERY COUNTY, PENNSYLVANIA
                                      CML ACTION-LAW
Luis F. Rodriguez
148 West Linden Street                                                   2018-29542
Allentown, PA 18101
                                             Plaintiff
V.
TransUnion Rental Screening Solutions, Inc.
6430 South Fiddlers Green Circle, Suite 500                              Jury Trial Demanded
Greenwood Village, CO 80111
                                             Defendant
                                              NOTICE TO DEFEND

         You have been sued in Court. If you wish to defend against the cWnis set forth in the following pages, you

must talce action within twenty (20) days after this Complaint and Notico are served by entering a written
appearance pet$0nally or by attorney and filing in writing with the Court your defenses or objections to the claims

set forth against you. You are warned that if you fail to do so the case may proceed without you and a judgment may
be entered against you by the Court without further notice to you fot any money claimed in the Complaint or for any
other claim or relief requested by Plaintift{s). You ma.y lose money or property or other rights important to you.

W YOU CANNOT AFFORD AN LAWYER, YOU MAY BE ELIGIBLE FOR LEGAL AID
THROUGH ONE OF THB FOLLOWING.

                                  LAWYER REFERENCE SERVICE
                           MONTGOMERY COUNTY BAR ASSOCATION
                       I 00 West Airy Street (REAR), NORRISTOWN, PA 19401
                                  (610) 279·9660, EXTENSION 201

                                  Montgomery County Legal Aid Services
                                  625 Swede Street, Norristown, PA 19401
                                              610-275-5400
  Case 5:19-cv-01284-JFL Document 1 Filed 03/25/19 Page 7 of 31




                       EXHIBIT B


                Amended Complaint
Transunion Rental Screening Solutions Inc.
        Case 5:19-cv-01284-JFL Document 1 Filed 03/25/19 Page 8 of 31




                              IN THE COURT OF COMMON PLEAS
                       OF MONTGOMERY COUNTY, PENNSYLVAN1A
                                      CIVIL ACTION-LAW

Luis F. Rodriguez
148 West Linden Street
Allentown, PA 1810 l                                         18-29542
                                       Plaintiff
v.
TransUnion Rental Screening, Solutions, Inc.
6430 South Fiddlers Green Circle, Suite 500                  Jury Trial Demanded
Greenwood Village, CO 8011 t
                                       Defendant


                                 AMENDED COMPLAINT

   1. This is a lawsmt for damages brought by an individual consumer for Defendant(s')

         alleged violations of the Fair Credit Reporting Act (FCRA), and the Fair and Accurate

         Credit Transaction Act (FACT A), 15 U S.C. 1681, et seq.



   2.    Plaintiff is Luis F. Rodriguez, an adult individual Mtb a current address of 148 West

         Linden Street, Allentown, PA 18101.




   3. Defendant is TransUnion Rental Screening Solutions, Inc., with a business address

         including but not limited to 6430 South Fiddlers Green Circle, Suite 500, Greenwood

         Village, CO 80111.
 Case 5:19-cv-01284-JFL Document 1 Filed 03/25/19 Page 9 of 31




 COUNT ONE: Violation of the Fair Credit Reporting Act and the Fair and Accurate
                  Credit Transactions Ad, 15 USC 1681 et. seq.
     Failure to Redact First Five Digits of Plaintiff's Social Security Number


4 All previous paragraphs of this complaint are incorporated by reference and made a part

   of this complaint.



5. At all times mentioned herein Plaintiff was a consumer as defined by 15 USC 1681.



6. At all times mentioned herein Plaintiff was a person as defined by 15 USC 168la (c).



7. At all times mentioned herein Plaintiff was an individual as defined by 15 USC 1681a

   (c).



8. At all times mentioned in this Complaint, Defendant(s) maintained a "file" on Plaintiff as

   defined by 15 USC 1681(a)(d) et. seq.



9. At all times mentioned in this Complaint, Defendant(s) was acting as a "consumer

   Reporting Agency" (CRA) as defined by 15 USC 1681a(t) as follows.



10 Prior to the commencement of this action Plamtiff contacted Defendant(s) in writing and

   requested a copy of the infonnation contained in Plaintiff's consumer file which was

   maintained by Defendant(s). Plaintiff requested Plaintiff's file disclosure from

   Defendant, Plamtiff requested in writing that Dcfendant(s) redact the first five digits of

   Plainnff's consumer disclosure See attached exhibits.
Case 5:19-cv-01284-JFL Document 1 Filed 03/25/19 Page 10 of 31




11. Pursuant to 15 USC 168lg (a)(l)(A), Defendant(s) was I were required to redact the first

   five digits of Plaintiff Social Security number on Plaintiff's disclosure because Plaintiff
   specifically requested Defendant(s) to do so at the time that Plaintiff requested the

   consumer report from Defendant(s).



12. Defendant was required to redact Plaintiff's Social Security number on the disclosure

   even though the consumer report was given directly to the consumer, and not intended to

   be accessed by any third party.



13. Said redaction requirement was part of the Fair and Accura~ Credit Transaction Act

   {FACTA) of2003.




14. The legislative purpose of such redaction requirement was to protect the consumer's

   privacy and Social Security Number from third parties and I or dumpster divers who

   might view the consumer's Social Security Number information on the consumer report



15. Such legislative purpose is also exemplified in 15 USC 1681 c(g), which was also part of

   the FACTA of2003. 15 USC 1681c (g) requires merchants to redact all but the last 5

   digits ofa consumers· bank or credit card number on a receipt at the point of sale. Even

   the expiration date must be redacted. This is true even when such receipt is given

   drre<:tly to the consumer, and not intended to be accessed by any third party.
Case 5:19-cv-01284-JFL Document 1 Filed 03/25/19 Page 11 of 31




16. The purpose of 15 USC 1681 c (g) was to protect consumers from unintended persons

   who may view or "dumpster dive" for the consumers' credit card or bank transaction

   receipts.



17. 15 USC 1681c (g} and 15 USC l681g (a)(l )(A) have similar purposes in their redaction

   requirements to protect consumers' personal information from third parties who may

   view or obtain such consumers' personal account or Sodal Security information.



18. Defendant sent Plaintiff consumer disclosures that did not have the first five digits of

   Plaintiff's Social Secwity number redacted. Plaintiff's full Social Security number was

   conspicuously printed by Defendant on Plaintiff's consumer disclosure. See attached

   exhibits.



19. Defendant(s) breached its duty to Plaintiff under 15 USC 1681g (a)(l)(A) by failing to

   redact the first five digits of Plaintiffs Social Security Number on Plaintiff's consumer

   disclosure after having been specifically requested in writing by Plaintiff to do so.
 Case 5:19-cv-01284-JFL Document 1 Filed 03/25/19 Page 12 of 31




                                          LIABil.,ITY

20. The previous paragraphs of this Complaint are incorporated by reference and made a part

     of this Complaint.



21. It is believed and averred that the acts committed by Defendant(s•), were willful, wanton.

     and intentional.



22 Defendant is liable for the acts committed by its agents under the doctrine of respondeat

     superior because Defendant's agents were acting within the scope of their employment

     Wlth Defendant(s}.



23   In the alternative, Defendant is liable for the conduct of its agents I employees under the

     theory of joint and several liabdity because Defendant and its agents I employees were

     engaged in a joint venture and were acting jointly and in concert.


24. Any mistake made by Defendant would have included a mistake of law.



25. Any mistake made by Defendant would not have been a reasonable or bona fide mistake.
Case 5:19-cv-01284-JFL Document 1 Filed 03/25/19 Page 13 of 31




                                     JURISDICTION



26. The previous paragraphs of this Complaint are incorporated by reference and made a part

   of this Complaint



27. The previous paragraphs of this Complaint are incorporated by reference.



28. Defendant may be personally served in this junsdiction because Defendant regularly

   conducts business in this jurisdiction, and avai Is itself of the market forces in this

   jurisdiction.



29 A Federal Court has Federal question jurisdiction pursuant to 28 USC 1331, 15 USC

    1692, et. seq. and 15 USC 1681 et seq.



30. A plaintiff invoking federal jurisdiction under Article III of the U.S. Constitution bears

   the burden of showmg a "concrete mjury" or a "concrete harm" See Spokeo v. Robbins

   U.S. Supreme Court Opinion of the Honorable Justice Samuel Alito, 13-1119 (2016),

   quoting Lujan v. Defenders of Wildlife, 504 U.S. 555 (1992).



31. In order to demonstrate a ..concrete harm" plaintiff must show that he or she suffered "an

   invasion of a legally protected interest"
Case 5:19-cv-01284-JFL Document 1 Filed 03/25/19 Page 14 of 31




32. A "concrete" mjury need not be a measurable or "tangible" injury. Although tangible

   injuries are perhaps easier to recognize, intangible injuries can nevertheless be concrete.

   See Spokeo v. Robbins U.S. Supreme Court opinion of the Honorable Justice Samuel

   Alito, 13-1119 (2016), and quoting Pleasant Grove Cityv. Sumrnum, 5?5 U. S 460

   (2009). Also see Spokeo v. Robbins U.S. Supreme Court concuning Opinion of the

   Honorable Justice Clarence Thomas, 13-1119 (2016).



33. To determine if an injury is "concrete," the judgment of Congress is not dispositive, but

   is instructive. Congress is well positioned to identify intangible hanns that meet

   minimum Article m requirements. The violation of a procedural right granted by statute

   can be sufficient in some circumstances to constitute injury in fact See Spokeo v.

   Robbins U.S. Supreme Court opinions of the Honorable Justice Samuel Alito and the

   Honorable Clarence Thomas, 13-1119 (2016).



34. Congress can create new private causes of action to vindicate private or public rights, and

   can authorize private plaintiffs to sue based simply on the violation of those private

   rights. A Plaintiff seeking to vindicate a statutorily created private right need not allege

   actual hann beyond the invasion of that private right; see Spokeo v. Robbins, 13·1119

   (2016), Opinion of the Honorable Justice Clarence Thomas quoting Warth v Seldin, 422

   U. S. 490, 500 (1975) and also quoting Havens Realty Corp. v. Coleman, 455 U.S. 363.

   373-374 (1982).
 Case 5:19-cv-01284-JFL Document 1 Filed 03/25/19 Page 15 of 31




35. Congress envisioned the need to provide consumers the tools to research, guard and assist

    in maintaining their personal data gathered and distributed by consumer reporting

    agencies such as Defendant(s) in this case. One of those tools is the ability to safeguard

    one's personal identity by instructing a consumer reporting agency to redact the first five

    digits of the consumers Social Security munber on the consumer report, pursuant to 15

    USC 168lg et. seq.



36. Even the risk of a harm, not yet manifested can be a "concrete hann." See Spokeo v.

    Robbins U.S. Supreme Court opinion of the Honorable Justice Samuel Alito, 13-1119

    (2016). Plaintitrs risk of having her Social Security number compromised ts a "concrete

    harm" as referred to in the Spokeo decision.



37. Plaintiff suffered an actual concrete injury when Defendant repeatedly and willfully

    refused to redact the first five digits of Plaintiff's Social Security number on Plaintiff's

    consumer disclosure.



38. Plaintiff regularly and continuously monitors the information in his consumer file

   maintained by Defendant because Plaintiff believes that it is wise for Plaintiff to do so as

   aconswner.



39. Plaintiff suffered an actual concrete injury when Defendant willfully refused to redact the

   first five digits of Plaintiffs Social Security number on Plaintiff's consumer clisclosure.

   Plaintiff's concrete tnjwy includes but is not limited to the following.
Case 5:19-cv-01284-JFL Document 1 Filed 03/25/19 Page 16 of 31




    a.   The hann that Plaintiff suffered is because Plaintiff must now live in

         anticipation and apprehension that each time Plamttffrequests Plaintiff

         consumer disclosure from Defendant, Plaintiffs Social Security number will

         not be redacted.

    b.   Plaintiff lives with such harmful apprehension and anticipation that Defendant

         will llll1awfully about Plaintiff's Social Security number being unlawfully
         printed because it is a well known fact that Defendant has repeatedly refused

         to redact the Social Security number of other consumers, totaling at least over

         half a dozen.

    c.   Plaintiff no longer has the freedom to request Plaintiff's consumer disclosure

         from Defendant without worrying whether Defendant will or will not

         unlawfully pnnt Plaintiff"s full Social Security number on the disclosure

    d.   Plaintiff has suffered a concrete injury or harm because Plaintiff no longer has

         the freedom to request Plaintiff's consumer disclosure from Defendant

         without wonying dmnpster divers accessing the disclosure.

    e.   Plaintiff has suffered a concrete injury or hann because Plaintiff no longer has

         the freedom to request Plaintiff's consumer disclosure from Defendant

         without worrying unauthonzed third parties accessing the disclosure
Case 5:19-cv-01284-JFL Document 1 Filed 03/25/19 Page 17 of 31




40. Plaintiff reasonably believes and avers that Plaintiff wi11 be continually subject to

   Defendant's wilawful business practices of failing and refusing to properly redact

   Plaintiffs Social Security number on Plaintiffs consumer disclosure every time Plaintiff

   obtains Plamtiff's disclosure Such reasonable beliefis based on other past instances not

   mentioned above in this lawsuit where Plaintiffs full Social Security number was

   illegally printed on Plaintiff's consumer disclosure.




41. Plaintiff should not be forced to choose between protecting Plaintiffs identity and

   obtaining his consumer disclosure.



42. Plaintiff has suffered a concrete harm by Defendant's willfully an repeated unlawful

   business practice of refusing to properly redact Plaintiff's conswner disclosure.



43. A key factor that the Court should apply in determining Defendant's actions to be a

   "concrete hann" should be the willful nature of Defendant's conduct and Defendant's

   blatant and flagrant refusal to give Plaintiff a copy of Plaintiff's consumer file.



44. The wiIIfulness of Defendant's VlOlation of the redaction requirement of IS USC 1681g

   is exemplified by the fact that Defendant has repeatedly committed similar violations to

   other consumers, over 19 in the last two years. Similarly situated consumers requested

   their disclosures and Defendant refused to redact the consumer disclosures of such

   similarly situated consmners totaling over 19 in the last two years.
 Case 5:19-cv-01284-JFL Document 1 Filed 03/25/19 Page 18 of 31




45. Defendant's flagrant flaunting of the law of both 15 USC 1681g was willful and

   dangerous thus manifesting a "concrete harm" to not only the Plaintiff but other

   consumers deprived of statutory conferred rights, including the right to receive one's

   consumer file, the right to dispute information therein and the right to know what rights

   the conswner had under the FCRA.
Case 5:19-cv-01284-JFL Document 1 Filed 03/25/19 Page 19 of 31




46. Defendant's flaunting of the law puts Plaintiff at a continued a repeated risk of identity

   theft by printing Plaintiffs entire Social Security number on Plamtiff's consumer

    disclosure which could be mis-delivered, intercepted or seen by unauthorized third

   parties.



47. No rational interpretation of Article 3 of the U.S. Constitution or the aforementioned

   Spokeo Decision. would allow for a CRA to withhold pertinent infonnatlon required

   under 15 USC 1681 a ftom a consumer, and then simply claim that there was no standing

   under Article 3.
 Case 5:19-cv-01284-JFL Document 1 Filed 03/25/19 Page 20 of 31




                                               VENUE



48. The previous paragraphs of this Complamt are mcorporated by reference and made a part

   oftlus Complaint.

49. The previous paragraphs of this Complaint are incorporated by reference.

50. Venue may be proper in this District pursuant to 28 USC 1391(b)(2) because a substantial

   part of the events or omissions giving rise to   this claim occurred in this jurisdiction.


       a.     Defendant was obligated to mail Plamtiffs disclosure to PlaintiWs maillng

              address in this jurisdiction pursuant to 15 USC 1681 g et seq., and because

              Defendant did not do so, a substantial portion of Defendant's omissions

              occurred in th1s jurisdiction.



       b.     Plaintiff mailed Plaintiffs requests Plamtt.ffs consumer disclosures from this

              jurisdiction, thus incurring costs and effort in this jurisdiction. Therefore a

              substantial portion of the events or omissions leading up to this cause of

              action occurred in this jurisdiction.



       c.     A substantial amount of the information contained in Plaintiff's consumer file

              penained to tlns 1urisd1ction. Therefore a substantial portion of the events or

              omissions leading up to th.ts cause of action occ1DTed in this Jurisdiction.
Case 5:19-cv-01284-JFL Document 1 Filed 03/25/19 Page 21 of 31




    d.   A substantial amount of the mfonnation contained m Plaintiffs consumer file

         was compiled in this jurisdiction Therefore a substantial portion of the events

         or omissions leading up to this cause of action occurred m th ts Jurisdiction.



    e.   Defendant apparently mailed Plaintiff the consumer disclosures depicted in

         the attached exhibits from this Jurisdiction. See attached exhibits which show

         a mailing address for Defendant in W oodlyn, PA which is located in this

         Jurisdiction.



    f.   Plaintiffs attorney's fees in this fee shifting case, pursuant to 15 USC 1681n,

         occurred in this jurisdiction. Therefore a substantial portion of the events

         giving rise this cause of action occurred in this jurisdiction.



    g.   Plaintiff's suffered, confusion, frustration and emotional distress which is

         recoverable pursuant to 15 USC 16810 as a result of Defendant's omissions.

         Therefore a substantial portion of the omissions giving rise this cause of

         action occurred in this jurisdiction.
 Case 5:19-cv-01284-JFL Document 1 Filed 03/25/19 Page 22 of 31




5 l. Venue is proper in this jurisdiction because key witnesses involved in the case are located

   at or near this jurisdiction. Such witnesses including but not limited to the following.



       a.      Plaintiff.



       b.      Similarly situated consumers in this jurisdiction whose rights were also

               violated by Defendant in a similar manner when such consumers requested

               information from Defendant about who had received their consumer reports,

               and Defendant also denied such consumers requests. Such witnesses'

               testimonies are relevant to show willful conduct by Defendant.
 Case 5:19-cv-01284-JFL Document 1 Filed 03/25/19 Page 23 of 31




                                        DAMAGES



52 The previous paragraphs of this complaint are mcorporated by reforence and made a part

   of this complainL



53 Plaintiff believes and avers that Plaintiff is entitled to at least S1. 00 actual damages for

   Plaintiff, including but not limited to phone, fax,

    stationary, postage, etc.



54. Plaintiff believes and avers that she is entitled to $1,000.00 statutory damages pur3uant to

    15 USC 1681 et seq..



55 Plaintiff believes and avers that Defendant(s') conduct was willful, wanton, and

    intentional, and therefore Plaintiff requests punitive damages.


56 Plaintiff requests punitive damages against Defendant(s) in the amount to be determined

   by this Honorable Court.



57. For purposes of a default judgment, Plaintiff believes and avers that the amount of such
   punitive damages should be no less than $9,000.00 because Defendant(s') actions have

    the effect of potentially compromising the integrity and security of Plaintiff's personal

   information
 Case 5:19-cv-01284-JFL Document 1 Filed 03/25/19 Page 24 of 31




58. For purposes of a default judgment, Plaintiff believes and avers that the amount of such

   punitive damages should be no less than $9,000 00 because Defendant(s') actions had the

   effect of compromising the integTity of 15 USC 1681 el seq.


59. Plaintiff believes and avers that punitive damages are warranted due to the willful and

   wanton nature of the violation as evidenced by the following.




       a.      Plaintiff's request letters spec1fically asked that Plaintiff's Social Security

               nwnber be redacted, the request letters were in 14 point bold font.




       b.      Numerous other similarly situated consumers, totaling more than I 0, were

               also subject to similar misconduct by Defendant Their un·redacted Social

               Security nwnbers were also illegally printed by Defendant(s) in the same

               manner and under similar crrcumstances as with Plaintiff.




       c.      Upon information and behef, at all relevant times menuoned in this Complaint

               Defendant had no policy in effect to redact the first five digits of Social

               Security number of consumers when asked by the consumers.
 Case 5:19-cv-01284-JFL Document 1 Filed 03/25/19 Page 25 of 31




                                    ATTORNEY FEES



60. The previous paragraphs of this Complaint are incorporated by reference and made a part

    of this Complamt.



61. Plaintiff is entitled to reasonable attorney fees pursuant to 15 USC 1681 et. seq.



62. Plaintiff believes and avers that the value of Plaintiff's attorney fees is no less than $350

   per hour, or other amount determined by this Honorable Court.



63. Plaintiff believes and avers that the value of Plaintiffs attorney fees is no less than

   $1,750.00 at a rate of$350.00 per hour, enumerated below, or such other amount

   detennined by this Honorable Court.



a. Consultation with client and review of file

b. Drafting, editing, review, filing and
   service of complaint and
   related documents                                               2

c. Follow up contact with Defense and client                      2


                                                                   5 x $350   =$1,750
64. Plaintiff's attorney fees continue to accrue as the case move forward.




65. The above stated attorney fees are for prosecuting this matter and reasonable follow up.
 Case 5:19-cv-01284-JFL Document 1 Filed 03/25/19 Page 26 of 31




                                       OTHER RELIEF



66. The previous paragraphs of this Complaint are incorporated by reference and made a part

    of this Complaint.




67 Plaintiff requests a jmy trial in this matter



68. Plaintiff seeks such other relief as this Honorable Court may deem just and proper.




                                                                                          ...
     Case 5:19-cv-01284-JFL Document 1 Filed 03/25/19 Page 27 of 31




       Wherefore, Plamtiff demands judgment against Defendant(s) in the amount of no less

   than $11,751.00 as enumerated below.

       $1. 00 more or less actu.aJ, damages.

       $1,000.00 statutory damages pursuant to 15 USC 1681 et. seq.

       $1,750.00 attorney fees

       $9,000 punitive damages


               Sl 1,751


       Plaintiff seeks such additional relief as the Court deems just and proper.


Isl Vicki Piontek                     2-18-2019

Vicki Piontek, Esquire                Date
Supreme Court ID Number 83559
Attorney for Plaintiff
951 Allentown Road
Lansdale, PA 19446
877-737-8617
Fax:866-408-6735
l!!!!F@1ust1c~_m
              Case 5:19-cv-01284-JFL Document 1 Filed 03/25/19 Page 28 of 31




                                 IN THE COURT OF COMMON PLEAS
                             OF MONTGOMERY COUNTY, PENNSYLVANIA
                                        CIVIL ACTION·LAW
       Luis F. Rodriguez
       148 West Linden Street
       Allentown, PA 18101
                                            Plaintiff
       v.
       TransUnion Rental Screening Solutions, Inc.
       6430 South Fiddlers Green Circle, Suite 500                 Jury Trial Demanded
       Greenwood Village. CO 80111
                                           Defendant(s)

                                              VERIFICATION

       I, Luis F. Rodriguez. have red the attached Complaint. The facts stated therein are true and

       correct to the best of my knowledge, understanding and belief.



        Luis Rodriguez


s11natu,..:     ~ill
              ~..   •   1

    Email: lrodrt1uez2819!12@aol.com
                         Case 5:19-cv-01284-JFL Document 1 Filed 03/25/19 Page 29 of 31
c.Asell' ;11111J-:aJ:>4:t-;j 1.JOacerea er MOntgomery UHKll)' rrome>n0rary on 11u1or1.u1114:;jo t'M, 1-ee • ::JIJ.W. 1 ne mer cerones mar rn1s ntmg compries Wltl1 me provtS/Ons orine M.Joric .Acee$$ t'Oltcy or me
Un/lied Judicial System of Pennsylvania Case Records of the Appellate NICI foll Courts that require filing confidenttal fllfonna.llor1 arxl <focument:i differently than non-<:enfidentlal #llbnmlt/on and
aocuments.




                                                                                                                                 m
                                                                                                                                ><
                                                                                                                                :c
                                                                                                                                 m
                                                                                                                                 -I
                                                                                                                                 c.n
                                Case 5:19-cv-01284-JFL Document 1 Filed 03/25/19 Page 30 of 31
case11 2CJ1tF.!11642-:J IJOCKete<J ar Monrgomery c.:ounry Pl'l::tllo110rary on Q211¥.W1114::::1ti l'M, rte• ~a.oo. 1ne mer cerrmes mar rnr:i n11ng oompllt#l wrm me provistons orrne 1-'UOllc ACcess 1-'0llcy ar rne
Unified Jud/clal System of Pennsyfvanta· Case Reccrds of the ~/tJfe end Tt11/ Cowts 111at requJre fifing confidenUal infonnalion •net doctKnents differently than non-coofidontlaJ lrlform8tlon end
documents.


                                                                                                       I            l             s·                   r                  ii
                                                                                                                                                                     I
                                                                                                                                               ti}


                                                                                 1 1J .1 r Ir }i 1! ! s ''
                                                                                 ~ 1~ 111
                                                                                                                                                                          '2j



                                                                                           il  r
                                                                                      =9,, ~r I f
                                                                                                  , • if i
                                                                                         ..IL
                                                                                        11 r t I
                                                                                                 ~
                                                                                                  8
                                                                                                           i• ~J
                                                                                                              I
                                                                                                           1 ·1
                                                                                                                                                ·
                                                                                                                                                       -~
                                                                                                                                                                     illJi                             -"~fl·
                                                                                                                                                                          ~jl
                                                                            I l~ 11f !R1f I
                                                                            ..                    a"'
                                                                                                                                                                                w          :e:
                                                                                                                                                                                           •
                                                                                                                                                                                                       ~
                                                                                                                                                                                                       I. 'S:S

                                                                                  Ji ~ t                    I

                                                                                                                                                                                             ·-.as-rn(
                                                                                                  jl

                                                                                                       If
                                                                                                       r.t          t!    ~
                                                                                                                                       i
                                                                                                                                       ~
                                                                                                                                                     ~r
                                                                                                                                                                                                 c:>




                                                            i~                                            i
                                                                                                       s. r               Si

                                                                                                       i.;
                                                                                                       10                 l
                                                                                                                          ~-
                                                                                                                          t
                                                                                                                                       I. ..
                                 Case 5:19-cv-01284-JFL Document 1 Filed 03/25/19 Page 31 of 31
(;.!I.le# 2011;1-211~i!-::l 1.JOCKerect •t MOntgomery t:ounty l"rOU'lonotary on 02111Sr.tfJ1'i 4:3ts 1-'M, i-ee "~o. oo I ne nier cenmes tnar !lltS ming ccmp11es wrt/I tne provrssons or rne MJCJ11c .Aece.ss 1-'0lscy Of tn•
Unified Judicial System of Pennsylvatlla. Gase Recoraa of the Mt:>eHate end Tris/ Courts th•t require filing confidential infotmtitfon and doci.ments d/fferenttyth111n non-confidential informatlon and
documents.


                 -----------··-~



                                                      f
                                                      I I
                                                             Ji   ul !!'I
                                                                  Ii'f i i
                                                                       1-'   II                                         ii HI ;r !                                        l{ l
                                                      .•i,                                                              1dh I
                                                                I      (

                                                                  nr= it' .•h,
                                                      i 111,, .ii •tl)lt                                                                                                   .            ~
                                                                  tUitll                                                                                                  I            ~®
                                                                  !1·•d
                                                                  1 ••, "[ .
                                                                                                                              t                        I                  J            ff
                                                                  t1fa.it
                                                                                                                                            f'IAI      I
                                                                I
                                                                                                                                                   i                                   ~
                                                                                                                                                  Li                                  a
                                                      I                             Ml!lf i                  I.                             t    . I
                                                                                                                                                                                      [
                                                      ~
                                                      I                             i Ulh -i
                                                                                    1                                                                                                 i
                                                      I                             4um      ·                                                         I PUf I
                                                      f
                                                      ;
                                                      I

                                                       i
                                                                                    !r11.11•
                                                                                    t'
                                                                                    i(i 1
                                                                                          . •J ..f
                                                                                           fif I I
                                                                                    1..f '•JP •
                                                                                         1!.•.                                                                1fd1
                                                                                                                                                                    ' fI              '
  (ll




  l                                                   t•                            J            I
                                                                                                                                                              di 'f i
                                                                                                                                                               1
                                                                                                                                                                -
                                                                                                                                                                          ~
 ~
                                                                                                                  i                         ...:0'r; ,r:- 'J
  ~                                                                                                          :A   ~                       '-           -...
  r
  (I
                                      ....,,.....,,       _,
                                                                                                            -~
                                                                                                             ~
                                                                                                             .1               0 '-/ l,0
                                                                                                                                       ~          ........
                                                                                                                                                              1•1111ili
                                                                                                                             fr c-
  "1
                                                                                                                  ~
                                                                                                               ~      -·
